[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            MAY 28, 2009
                             No. 08-16539                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 89-00004-CR-T-17-TGW

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

PRESTON LAMAR WILLIAMS,
a.k.a. Cowboy,
a.k.a. Preston Lee,
a.k.a. Space Cowboy,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (May 28, 2009)

Before BLACK, PRYOR and HILL, Circuit Judges.

PER CURIAM:
      Leonard E. Clark, appointed counsel for Preston Lamar Williams in this

appeal from the district court’s denial of Williams’s motion to reduce his sentence

under 18 U.S.C. § 3582(c)(2), has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s denial of

relief under § 3582(c)(2) is AFFIRMED.




                                           2